DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 4/7/22 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 1 objected to because of the following informalities: in line 14 (as numbered by Applicant), there is no antecedent basis for “hypersonic vehicle.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1−6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Claim 1 states that “the stiffness of the lower surface is configured to lower position error of the surface when actuated.” What is the position of the lower surface compared to in order to determine position error. Applicant may amend to  capture the idea that the stiffness of the lower surface is configured to lower position error of the surface compared to a lower surface of uniform stiffness when actuated.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 USC 102(a)(2) as being anticipated by US Patent No. 11,325,700 to Maxwell.
Regarding claim 1, Maxwell teaches a hypersonic waverider comprising:
a leading edge 120;
a base 140 defining ends of the leading edge;
an upper surface 132 extending from the leading edge to the base;
a lower surface 134 extending from the leading edge to the base, wherein the lower surface is controllably morphable (fig. 13) and includes a stiffness that varies across the extent of the surface (where one of ordinary skill in the art would recognize that factors such as temperature would vary across the surface, with stiffness of the material being a function of temperature); and
one or more actuators (col. 11 lines 4−6) attached to the lower surface and configured to actuate the lower surface from a first disposition to a second disposition (fig. 13), 
wherein the upper and lower surfaces and base enclose an internal volume of the hypersonic vehicle;
wherein the lower surface is configured to have a first disposition relative to the upper surface defining a first waverider shape and a second disposition relative to the upper surface different from the first disposition defining a second waverider shape (fig. 13), thereby providing respective first and second flow characteristics during flight, and 
wherein the stiffness of the lower surface is configured to lower position error of the surface when actuated by the one or more actuators (where the stiffness results in lower position error compared to a similar waverider having fewer actuators, see also col. 11 lines 4−16, where designing the surface to achieve certain curvatures as a function of stress relies on stiffness, as the stress of an object depends upon its stiffness).
Regarding claim 2, Maxwell teaches that the lower surface stiffness is varied by ribs (“internal ribbing that biases flexure” in col. 11 lines 4−16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3−6 are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell in view of US Patent No. 7,550,189 to McKnight et al. (“McKnight”). 
Regarding claims 3−6, Maxwell teaches controlling the curvature by varying parameters of the surface that would yield different stiffnesses throughout the surface (Maxwell col. 11 lines 4−16), but fails to teach a honeycomb structure. McKnight teaches a morphable surface structure having a controllable variable stiffness, where local stiffness in the honeycomb structure, which is a composite material, may be varied (McKnight col. 9 lines 39−47), which would result in different thicknesses for the honeycomb when stress is applied. It would have been obvious to one of ordinary skill in the art at the time of filing to use a material such as in McKnight to form the lower surface of the waverider of Maxwell in order to provide an additional means for varying the stiffness, thereby giving the surface and additional degree of controllability, which would further reduce position error.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642